Citation Nr: 1021447	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  04-01 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, to include on a secondary basis.

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected residuals of a low back injury (low 
back disability) for the period from December 12, 2000.

3.  Entitlement to a staged initial rating in excess of 20 
percent for service-connected cervical spine disability for 
the period from December 12, 2000.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1983.
 
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
2001, September 2003, and September 2004, of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The Veteran appeals that part of a November 2001 RO rating 
decision that denied entitlement to service connection for 
right knee disability as secondary to service-connected 
lumbar and cervical spine disability.

The Veteran further appeals that part of a September 2003 RO 
rating decision that granted an initial rating of 20 percent 
for low back disability, effective December 12, 2000.   The 
Veteran appealed for a higher initial rating and an earlier 
effective date for a 20 percent evaluation.  A November 2005 
RO rating decision granted entitlement to an earlier 
effective date of April 18, 1988, for a 20 percent rating for 
service-connected low back disability; this aspect of the 
claim on appeal is resolved and is no longer part of the 
Veteran's appeal.  Remaining on appeal is the claim for a 
staged initial rating in excess of 20 percent for low back 
disability the period from December 12, 2000, forward.

Additionally, the Veteran appeals that part of a September 
2004 RO rating decision that assigned a rating of 20 percent 
for cervical spine disability effective from December 20, 
2000.  The Veteran has appealed for a higher rating and for 
an earlier effective date for a 20 percent rating.  In a 
Board decision dated in December 2009, the Board granted a 10 
percent rating for disability of the cervical spine for the 
period prior to December 20, 2000; consequently, the RO 
implemented the Board's decision by assigning a rating of 10 
percent for cervical spine disability for the period from 
April 18, 1988, to December 11, 2000.  Remaining on appeal is 
the matter of entitlement to a staged initial rating in 
excess of 20 percent for cervical spine disability for the 
period from December 12, 2000, forward.

The issues of entitlement to higher staged initial ratings 
for low back disability and cervical spine disability for the 
period from December 12, 2000, forward, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's 
injury to the right knee in 1993 was proximately due to or 
aggravated by service-connected low back disability.


CONCLUSION OF LAW

The criteria for service connection for right knee disability 
as secondary to service-connected low back disability are 
approximated.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) defines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant service connection for right knee disability.  
Therefore, no further notice or development is needed with 
respect to this issue.


Merits of the Claim

The Veteran contends that he is entitled to service 
connection for right knee disability on the basis that he 
experienced an injury to the anterior cruciate ligament of 
his right knee in 1993, as a result of a fall that included 
back pain and numbness in the right leg associated with his 
service-connected low back disability.  Having carefully 
considered the Veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
weight of such evidence is in approximate balance and the 
claim will be granted on this basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

Service treatment records reflect that at the Veteran's 
enlistment examination in April 1980 the spine and lower 
extremities were clinically evaluated as normal.  

Service treatment records further reveal that in February 
1981 the Veteran was seen for low back pain for one day after 
lifting a heavy object.  The diagnosis was muscle spasm.  He 
was not to lift weight of over 12 pounds for 7 days and was 
not to run for three days.  

In April 1981 the Veteran was seen for back problems for the 
past day, after lifting boxes of up to 80 pounds.  On 
examination, the mid lumbar spine muscles were noted to have 
spasm on the left with a sharp pain on range of motion.  The 
diagnosis was low back strain.  

In October 1981 the Veteran was seen for low back pain for 
the past 6 months.  The diagnosis was muscle sprain.  

In February 1982 the Veteran was seen for low back pain after 
lifting.  At an in-service examination that appears to have 
been conducted in March 1982, clinical evaluation of the 
spine and lower extremities was indicated to be normal.  A 
history associated with the examination includes a written 
statement from the Veteran that he was experiencing "a few 
back problems."
 
An August 1982 service treatment record indicates that the 
Veteran had lower back pain, affecting his nerves.  Deep 
tendon reflects were +2 without pathologic reflects.  He had 
point tenderness and mild spasm at L4-L5.  The diagnosis was 
low back pain syndrome.  He was prescribed moist heat, no 
physical training for 5 days, and no lifting over 5 pounds 
for 10 days.  

An August 1982 medical consultation sheet indicates the 
Veteran was seen for chronic low back pain syndrome.  The 
diagnosis was mechanical / postural low back pain.  In 
September 1982 he was seen for back pain of three weeks' 
duration.    

In January 1983 the Veteran was noted to have complained of 
knee pain for one day since running and stepping in a hole.  
Many aspects of clinical evaluation were normal; however, he 
would not perform active range of motion in light of 
complaints of pain; and right leg strength during straight 
leg raises was not equal to left leg strength.  The diagnosis 
was first degree strain, stable knee.  He was prescribed no 
physical training for three days, then gradual increase in 
training; pain medication; and ice and elevation when 
sitting.

In June 1983 the Veteran was again seen for low back pain.  
The assessment was normal examination.  He was prescribed 
medication.  
  
At the Veteran's July 1983 service discharge examination 
clinical evaluation of the spine and lower extremities was 
indicated to be normal.
 
As noted above, the Veteran was discharged from active 
service in August 1983. 

Effective April 1988 the Veteran has been awarded entitlement 
to service connection for residuals of in-service low back 
injury, currently rated as 20 percent disabling from April 
1988 forward.

A translated record of private treatment in Germany in July 
1989 relates that the Veteran was seen for back pains, said 
to stem from irritation of the lumbar and cervical vertebral 
column, correlated with previous spinal column special 
strains. 

Although the original records of treatment and surgery in 
Germany in 1993 have not been received, numerous records of 
treatment from multiple sources associated with the claims 
file reflect that the Veteran tore his anterior cruciate 
ligament in 1993, while living in Germany, requiring surgery 
that included ligament repair and placement of screws.  He 
has been noted to continue to have pain in his right knee 
after prolonged walking.  See, e.g., report of SSA 
consultation examination conducted in June 2006 (also 
including history of history of injury to back due to heavy 
work in the Army in 1983); June 2006 private X-ray of right 
knee, showing Veteran to be status post anterior cruciate 
repair, with history provided by Veteran of right knee injury 
and disability due to lower and upper back injury; VA record 
of treatment in December 2003 (including diagnosis of 
arthralgia torn ACL 1993 with repair and pin insertion in 
Germany now with tear in meniscus).

In February 2009 the Board remanded this matter for an 
examination and opinion as to whether there was a causal 
connection between the Veteran's right knee disability and 
his service-connected lumbosacral and cervical spine 
disabilities.

At a VA examination in September 2009, the Veteran was noted 
to have been diagnosed during service in January 1983 as 
experiencing a primary strain of the right knee, as 
documented in the service treatment records.  At that time, 
the knee was noted to be stable to varus and valgus stress.  
Lachman's, anterior drawer, and McMurray's testing was 
negative.  There was crepitus with flexion and extension.  

The examiner noted that at the Veteran's July 1983 service 
discharge examination the Veteran was indicated to have no 
complaints of the lower extremities.  The examiner noted that 
by history, while living in Germany as a civilian, the 
Veteran was walking and went to step down on a curb when his 
back "gave away" and he fell and injured his right knee.  
The fall was indicated to have been associated with numbness 
in the right leg.  The Veteran required an outpatient repair 
of his anterior cruciate ligament of the right knee.  By 
history, the Veteran indicated that his knee had hurt since 
1983 even though he did not go to the doctor for this 
complaint.  He stated that it had worsened since the right 
knee surgery in 1993.  He indicated that since the 1993 
surgery he still does not consult a physician.  

On VA examination of the right knee in September 2009 there 
was crepitus, tenderness, pain on motion, and a well-healed 
scar from the anterior cruciate ligament repair.   An August 
2003 MRI of the knee was noted to show that the Veteran was 
status post right anterior cruciate ligament repair of the 
knee, as well as a tear to the medial meniscus and a possible 
old injury to the right lateral collateral ligament.  

The September 2009 VA medical examiner was requested to 
provide an opinion as to whether the Veteran's right knee 
disability was causally related to his service-connected 
spine disabilities.  In the medical opinion section of his 
report, the examiner opined that he could not resolve the 
matter without resort to mere speculation.  He elaborated 
that the Veteran's service treatment records documented 
recurrent low back discomfort although there was there were 
no complaints of numbness into the right leg.  The examiner 
recounted that the Veteran was diagnosed as having low back 
strain during service, and that on the Veteran's discharge 
examination there were recorded no complaints of lower 
extremity numbness or back pain.  

By history, the Veteran was noted to have been a mover as a 
civilian and was lifting loads of greater than 50 pounds, 
which in the examiner's view would be a significant stressor 
for the low back.  However, the examiner noted the Veteran 
now recounted that he had experienced numbness on and off 
since 1983.  The examiner noted that the Veteran's VA records 
did document that the Veteran had numbness in his right leg 
that that resulted in his fall in 1993 and anterior cruciate 
ligament tear.  

The September 2009 VA examiner concluded that without 
resorting to mere speculation he could not state whether it 
was the Veteran's military back strain or wear and tear from 
1983 to 1993 on the back as a mover that resulted in the 
Veteran's numbness that led to the fall.  

VA regulations provide that by reasonable doubt is meant one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Mere suspicion or doubt as to the truth of any 
statements submitted, as distinguished from impeachment or 
contradiction by evidence or known facts, is not justifiable 
basis for denying the application of the reasonable doubt 
doctrine if the entire, complete record otherwise warrants 
invoking this doctrine.  See 38 C.F.R. § 3.102.  

The Veteran is competent to describe experiencing 
intermittent numbness in his right leg from 1983, prior to 
discharge from service, to 1993 and to describe his right leg 
having given way with numbness in association with a fall and 
back pain in 1993.  The Veteran, as a lay person, is not 
competent to offer opinions on medical diagnosis or 
causation; however, he is competent to provide testimony as 
to continuity of symptomatology since service.   See 38 
C.F.R. § 3.159(a)(2); Duenas v. Principi, 18 Vet. App. 512, 
518 (2004) (veteran competent to testify as to experiencing 
symptoms of diagnosed heart disease from time of separation 
from service until the present); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002) (veteran competent to testify that he 
experienced ringing in his ears in service and had 
experienced ringing in his ears ever since service).   See 
also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (under 
certain circumstances, lay statements may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or 
symptoms of disability, susceptible of lay observation). 

The Veteran's recounting that he experienced some 
intermittent numbness of the right leg from 1983 forward--
after a period of chronic recurrent back strains during 
service--is neither wholly confirmed nor directly 
contradicted by the evidence of record.  On balance, the 
Board finds that the Veteran's contention that his numbness 
of the right leg began during active service in 1983 is 
credible and has some circumstantial support in the service 
treatment records.  It is noteworthy, for example, that 
during treatment in January 1983 right leg strength on 
straight leg raise testing was not equal to left leg 
strength.  

There is no contradiction by evidence or known facts of the 
Veteran's assertion as to in-service symptoms of numbness of 
the right leg or the nature of his fall in 1993.  See 38 
C.F.R. § 3.102.  By regulation, any remaining mere suspicion 
or doubt as to the truth of any statements submitted, as 
distinguished from impeachment or contradiction by evidence 
or known facts, is not justifiable basis for denying the 
application of the reasonable doubt doctrine.  Id.  

The Board has carefully considered the September 2009 VA 
examiner's opinion that the post-service fall was either due 
to documented in-service back strain after episodes of heavy 
lifting  and resulting in numbness to the right leg as 
described by the Veteran; or undocumented but likely stresses 
to the back attributable to post-service duties as a mover.  
The opinion is an exercise in the evaluation of the probative 
value of  two well-defined and not necessarily exclusive 
possible causes.  This is sufficient to raise a "reasonable 
doubt" by competent medical and lay evidence of significant 
probative weight that the Veteran's post-service fall was 
attributable to low back and associated right leg 
symptomatology that began during and was caused by active 
service.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Perhaps equally importantly, service connection is in effect 
for lumbar spine disability from April 1988, prior to the 
date of the 1993 fall, to include for disc bulges of the 
lumbar spine, which would be a proximate cause of the 
radiculopathy of the lumbar spine that has been indicated by 
competent lay and medical evidence as resulting in the fall 
and injury to the right knee in 1993.  This alone would be an 
adequate basis for entitlement to service connection for 
right knee disability as secondary to low back disability.  
See 38 C.F.R. § 3.310.

Accordingly, and affording all reasonable doubt in the 
Veteran's favor, the Board finds that after extensive 
development and adjudication the evidence is in equipoise as 
to whether the Veteran's injury to the right knee in 1993 was 
proximately due to or aggravated by service-connected low 
back disability.   The benefit doubt rule is for application, 
and entitlement to service connection for right knee 
disability is warranted.


ORDER

Entitlement to service connection for right knee disability 
is granted.


REMAND

In a February 2009 remand the Board requested a VA 
examination to determine the current symptomatology and 
severity of the Veteran's service-connected low back and 
cervical spine disabilities, to include whether there was 
symptomatology due to a work-related back injury in September 
2004 that is unrelated to symptomatology due to service-
connected low back disability.  However, it does not appear 
that an examination of the Veteran's service-connected 
cervical spine or thoracolumbar spine was conducted.  The 
September 2009 VA examiner did provide a very brief opinion, 
without citation to evidence of record or current examination 
results, that "it is less likely than not that the 
symptomatology due to the work back injury sept. 04 is in any 
way related to the low back strain in military service since 
it had resolved and did not persist at discharge," and that 
with respect to the Veteran's service-connected cervical 
spine disability, the "current neck complaints are due to a 
recent motor vehicle accident."  

These VA examination opinions do not acknowledge symptoms and 
objective findings long predating the cited September 2004 
work back injury and 2009 automobile accident, and are 
accompanied by no objective examination results.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (finding in 
part that the Board had properly discounted the probative 
value of a physician's opinion that had overlooked key 
pertinent medical evidence, and that the lack of a reasoned 
medical explanation is a significant factor in assessing the 
value of a medical opinion).  

Absent a showing of nonprejudicial error, a remand by the 
Board confers on the Veteran the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Accordingly, the claims must be remanded for 
compliance with the Board's February 2009 remand 
instructions.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 
(Interpretation of examination reports) (if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes).

As noted above, the September 2009 VA examiner asserted that 
the Veteran has current neck complaints attributable to a 
recent motor vehicle accident.  The first VA documentation of 
the accident appears to be from March 2009; the treatment 
record cross-references treatment with Dr. J. Nadar, and 
indicates Dr. Nadar's phone and facsimile numbers.  The RO 
should ensure that any additional relevant records of private 
or VA treatment are associated with the claims file, 
particularly since the Veteran apparently was involved in a 
recent automobile accident that may result in additional 
disability or symptomatology.  See 38 U.S.C.A. § 5103A(a)-
(c).


Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his low back and 
cervical spine disabilities, to include all 
records of treatment during the period from 
January 2009 to the present.  

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain any 
records that have not been previously 
obtained from each health care provider 
the Veteran identifies.  

(b) The records sought must include any 
relevant records of VA treatment that have 
not been previously obtained.

(c) The records sought must also include 
any relevant records from Dr. J. Nadar, 
whose phone and facsimile numbers are 
reflected in a March 7, 2009, VA primary 
care telephone note associated with the 
claims file.

(d) The Veteran should also be advised 
that with respect to private medical 
evidence he may alternatively obtain the 
records on his own and submit them to the 
RO.

3.  The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, 
shall schedule the Veteran for a VA 
examination by a physician with appropriate 
expertise. The purpose of the examination is 
to determine the current nature and severity 
of the Veteran's service-connected 
thoracolumbar spine and cervical spine 
disabilities.

The following considerations will govern the 
examination:

(a) The claims folder, including all 
medical records, and a copy of this 
remand, will be reviewed by the 
examiner.  The examiner must acknowledge 
receipt and review of the claims folder, 
the medical records obtained, and a copy 
of this remand.

(b) If deemed appropriate by the 
examiner, the Veteran may be scheduled 
for further medical examinations.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.

(c) The examiner must further report the 
complete range of motion for the 
cervical and thoracolumbar spine.  In 
providing this objective information, 
the examiner must indicate whether there 
is likely to be any additional decrease 
in range of motion attributable to 
functional loss, due to any of the 
following: pain on use, including during 
flare-ups; weakened movement; excess 
fatigability; incoordination; and 
repetitive use.  All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

(d) The examiner must describe all 
present neurological manifestations of 
the Veteran's cervical spine and low 
back disorders, including but not 
limited to whether there are confirmed 
signs of sciatica or radiculopathy.  The 
physician must further clarify whether a 
diagnosis of intervertebral disc 
syndrome (IVDS) applies, and if so 
indicate the frequency and severity of 
any IVDS exacerbations and/or 
incapacitating episodes.


(e)  To the extent feasible, the 
examiner must indicate the extent to 
which any current cervical spine or 
thoracolumbar spine disability is due to 
a post-service work accident in 2004 or 
a motor vehicle accident in 2009.  In 
providing any such opinion, the examiner 
must acknowledge notes of treatment for 
pain management prior to the 2009 motor 
vehicle accident, and objective and 
subjective evidence of disability pre-
dating the 2004 work-related accident, 
comparing the level of disability 
present before and after the accidents.

(f) To the extent possible, the examiner 
must distinguish functional impairment 
due to the Veteran's service-connected 
cervical and thoracolumbar spine 
disabilities from any impairment due to 
any non-service-connected disability that 
may be present.  If no such distinction 
can be provided without resort to mere 
conjecture or pure speculation, the 
examiner should so state.  However, any 
such determination must be supported by a 
complete rationale.

(g) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination--to evaluate 
the nature and severity of the Veteran's 
service-connected cervical spine and 
thoracolumbar spine disabilities.  

4.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


